     Case 6:21-cv-00003 Document 63-14 Filed on 02/05/21 in TXSD Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS,
                                                  Civ. Action No. 6:20-cv-00003
               Plaintiff,

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

               Defendants.


                          APPENDIX IN SUPPORT OF
               TEXAS’S MOTION FOR A PRELIMINARY INJUNCTION




                            EXHIBIT 14
                    DPS TEXAS CRIMINAL ILLEGAL ALIEN DATA
2/4/2021                                           Case 6:21-cv-00003 Document     63-14
                                                                        Texas Criminal          Filed
                                                                                       Illegal Alien Dataon  02/05/21
                                                                                                          | Department     in TXSD
                                                                                                                       of Public Safety Page 2 of 9


     Home > Crime Records Service > Texas Criminal Illegal Alien Data


   Texas Criminal Illegal Alien Data
   The Department of Public Safety and local law enforcement agencies in Texas participate in the                                                     Crime Records
   Department of Homeland Security’s (DHS) Priority Enforcement Program (PEP). Participation in                                                       Service Menu
   PEP enables DHS to work with state and local law enforcement to take custody of individuals who
   pose a danger to public safety before those individuals are released into our communities. In
                                                                                                                                                      CRS Home
   Texas, PEP begins at the local level when an individual is arrested and booked by a Texas law
   enforcement of cer for a criminal violation of Texas law. The arrested individual’s ngerprints are
   submitted to the Texas DPS and subsequently to the FBI for criminal history and warrant checks.                                                    Overview
   This same biometric data is also sent to DHS’ IDENT database so that ICE can determine the
   person’s immigration status and whether the individual is a priority for removal, consistent with
                                                                                                                                                      FAQs
   the DHS enforcement priorities. The immigration status information is returned to DPS by DHS.
   The following report is based upon the status indicators provided to the DPS. For the purposes of
   this report, the term “criminal alien” refers to an individual who has been identi ed as an alien by                                               Criminal History
   DHS and who has been arrested for a state criminal offense, typically a Misdemeanor B or higher,                                                   Reporting
   committed in Texas.

   Lawful Presence Determined Through PEP
                                                                                                                                                      Fingerprinting Services
   According to DHS status indicators, over 334,000 criminal aliens have been booked into local
   Texas jails between June 1, 2011 and January 31, 2021, of which over 228,000 were classi ed as
   illegal aliens by DHS.                                                                                                                             Texas Data Exchange
                                                                                                                                                      (TDEx)
   Between June 1, 2011 and January 31, 2021, these 228,000 illegal aliens were charged with more
   than 368,000 criminal offenses which included arrests for 681 homicide charges; 42,698 assault
   charges; 6,950 burglary charges; 45,557 drug charges; 590 kidnapping charges; 18,662 theft                                                         Texas Transnational
   charges; 28,892 obstructing police charges; 2,050 robbery charges; 4,505 sexual assault charges;                                                   Intelligence Center
   5,651 sexual offense charges; and 3,871 weapon charges. DPS criminal history records re ect                                                        (TTIC)
   those criminal charges have thus far resulted in over 143,000 convictions including 300 homicide
   convictions; 16,864 assault convictions; 3,707 burglary convictions; 20,763 drug convictions; 223
                                                                                                                                                      CRS Related Links
   kidnapping convictions; 8,000 theft convictions; 13,012 obstructing police convictions; 1,217
   robbery convictions; 2,146 sexual assault convictions; 2,749 sexual offense convictions; and
   1,527 weapon convictions.                                                                                                                          Misuse of Identity



                                                                                                                                                      Uniform Crime
                                                                                                                                                      Reporting Program
                                                                                                                                                      (UCR)



                                                                                                                                                      ViCAP - Violent Criminal
                                                                                                                                                      Apprehension Program

   Enlarge chart
                                                                                                                                                      Contact Crime Records
   These gures only count individuals who previously had an encounter with DHS that resulted in
                                                                                                                                                      Service
   their ngerprints being entered into the DHS IDENT database. Foreign nationals who enter the
   country illegally and avoid detection by DHS, but are later arrested by local or state law
   enforcement for a state offense will not have a DHS response in regard to their lawful status and                                                  Criminal History Search
   do not appear in these counts. However, in addition to the PEP program, DHS actively adjudicates
   the immigration status of individuals incarcerated in the Texas prison system. From 2011 to date,
                                                                                                                                                      Sex Offender Search
   the Department of Criminal Justice (TDCJ) has provided DPS with information on more than
   29,000 individuals who were identi ed by DHS as in the country illegally while they were
                                                                                                                                                                  Back to Crime
                                                                                                                                                               Records Home >
https://www.dps.texas.gov/section/crime-records-service/texas-criminal-illegal-alien-data                                                                                         1/4
2/4/2021                                           Case 6:21-cv-00003 Document     63-14
                                                                        Texas Criminal          Filed
                                                                                       Illegal Alien Dataon  02/05/21
                                                                                                          | Department     in TXSD
                                                                                                                       of Public Safety Page 3 of 9

   incarcerated at TDCJ. 10,450 of these individuals were not identi ed through the PEP program at
   the time of their arrest. DPS does not know the current incarceration status of the individuals
   identi ed while they were incarcerated nor when their alien status was initially determined.

   Lawful Presence Determined While Incarcerated at TDCJ
   Between June 1, 2011 and January 31, 2021, these 10,450 individual identi ed as illegal aliens
   while in prison, but who were not previously identi ed through PEP, were charged with more than
   7,000 criminal offenses which included arrests for 100 homicide charges; 979 assault charges;
   529 burglary charges; 1,455 drug charges; 36 kidnapping charges; 364 theft charges; 741
   obstructing police charges; 301 robbery charges; 632 sexual assault charges; 282 sexual offense
   charges; and 173 weapon charges. DPS criminal history records re ect those criminal charges
   have thus far resulted in over 4,000 convictions including 76 homicide convictions; 589 assault
   convictions; 344 burglary convictions; 847 drug convictions; 21 kidnapping convictions; 200 theft
   convictions; 323 obstructing police convictions; 231 robbery convictions; 448 sexual assault
   convictions; 210 sexual offense convictions; and 79 weapon convictions.




   Enlarge chart

   Because DPS does not know the date these individuals were identi ed as illegal while in prison,
   the count of charges for which this population was arrested between June 1, 2011 and January
   31, 2021 does not necessarily align with the size of the population of illegal aliens identi ed while
   in prison. A more accurate assessment can be seen when examining this population’s entire Texas
   criminal history and not just for offenses committed during this time period (see the Historical
   Data section of this report). However, for this report, in order to be consistent with the timeframe
   utilized to provide counts of arrest and conviction for the population identi ed through PEP, we
   have limited the arrest and conviction counts for prison identi ed illegal aliens to the same June 1,
   2011 to January 31, 2020 time frame used for individuals identi ed through PEP.

   Report Notes

   These gures do not attempt to allege that foreign nationals in the country illegally commit more
   crimes than other groups. It simply identi es thousands of crimes that should not have occurred
   and thousands of victims that should not have been victimized because the perpetrator should
   not be here. It is also important to note that these gures represent the minimum number of
   crimes associated with criminal illegal aliens:

            These gures only count arrests in Texas for state offenses. These individuals may have
            criminal records in other states.
            These gures only represent offenses and convictions that are associated with arrest events
            that occurred between June 1, 2011 and January 31, 2021.
            The criminal activity for individuals identi ed as illegal while in prison is under represented
            for this time period because they may have been incarcerated during the time frame used in
            this report.
            These gures do not count federal criminal charges.
            These gures do not include similar data for foreign nationals who are lawfully in the country
            and commit state criminal offenses.
            Individuals whose lawful presence was determined while in prison may or may not be
            currently incarcerated.
https://www.dps.texas.gov/section/crime-records-service/texas-criminal-illegal-alien-data                                                             2/4
2/4/2021                                           Case 6:21-cv-00003 Document     63-14
                                                                        Texas Criminal          Filed
                                                                                       Illegal Alien Dataon  02/05/21
                                                                                                          | Department     in TXSD
                                                                                                                       of Public Safety Page 4 of 9


   Historical Data
   Because individuals identi ed as being illegally present in the country may have had a Texas
   criminal history prior to their immigration status being known to law enforcement, DPS has
   traditionally published criminal history data for an alien’s entire criminal history.

   Lawful Presence Determined Through PEP
   According to DHS status indicators, over 334,000 criminal aliens have been booked into local
   Texas jails between June 1, 2011 and January 31, 2021, of which over 228,000 were classi ed as
   illegal aliens by DHS.

   Over the course of their entire Texas criminal careers, these 228,000 illegal aliens were charged
   with more than 555,000 criminal offenses which included arrests for 1,210 homicide charges;
   64,323 assault charges; 17,037 burglary charges; 70,506 drug charges; 912 kidnapping charges;
   32,700 theft charges; 47,931 obstructing police charges; 4,070 robbery charges; 6,804 sexual
   assault charges; 8,051 sexual offense charges; and 7,995 weapon charges. DPS criminal history
   records re ect those criminal charges have thus far resulted in over 247,000 convictions
   including 556 homicide convictions; 26,896 assault convictions; 8,723 burglary convictions;
   35,242 drug convictions; 343 kidnapping convictions; 15,130 theft convictions; 23,282
   obstructing police convictions; 2,235 robbery convictions; 3,484 sexual assault convictions; 4,223
   sexual offense convictions; and 3,441 weapon convictions.




   Enlarge chart

   Lawful Presence Determined While Incarcerated at TDCJ
   From 2011 to date, the Department of Criminal Justice (TDCJ) has provided DPS with
   information on more than 29,000 individuals who were identi ed by DHS as in the country
   illegally while they were incarcerated at TDCJ. 10,450 of these individuals were not identi ed
   through the PEP program at the time of their arrest. DPS does not know the current
   incarceration status of the individuals identi ed while they were incarcerated nor when their
   alien status was initially determined. Over the course of their entire Texas criminal careers, these
   10,450 individual identi ed as illegal aliens while in prison, were charged with more than 47,000
   criminal offenses which included arrests for 1,930 homicide charges; 5,643 assault charges; 3,588
   burglary charges; 6,763 drug charges; 341 kidnapping charges; 2,695 theft charges; 3,697
   obstructing police charges; 2,424 robbery charges; 2,985 sexual assault charges; 1,151 sexual
   offense charges; and 1,563 weapon charges. DPS criminal history records re ect those criminal
   charges have thus far resulted in over 25,000 convictions including 1,150 homicide convictions;
   2,870 assault convictions; 1,961 burglary convictions; 3,964 drug convictions; 152 kidnapping
   convictions; 1,275 theft convictions; 1,664 obstructing police convictions; 1,636 robbery
   convictions; 1,923 sexual assault convictions; 718 sexual offense convictions; and 616 weapon
   convictions.




https://www.dps.texas.gov/section/crime-records-service/texas-criminal-illegal-alien-data                                                             3/4
2/4/2021                                           Case 6:21-cv-00003 Document     63-14
                                                                        Texas Criminal          Filed
                                                                                       Illegal Alien Dataon  02/05/21
                                                                                                          | Department     in TXSD
                                                                                                                       of Public Safety Page 5 of 9




   Enlarge chart




        Follow DPS                                                                                   Keep Texas Safe
                                                                                                       Report Suspicious Activity



        Policies                                          Texas Sites                           Feedback                                Helpful Links
        Site Policies                                      Texas Homeland Security              Customer Feedback                       Outlook Web Access


        Accessibility                                      Texas Veterans Portal                Report Fraud, Waste, or Abuse           CAPPS Login


        The Governor's Committee on                        Texas State Library & Archives       Complaints & Compliments                ERR Entry

        People with Disabilities
                                                           Public Safety Commission                                                     Compact with Texans

        Statement on Telemarketing
                                                           texas.gov

        Texas Fusion Center Privacy

        Policy


        Public Information Act




                                     © 2021 Texas Department of Public Safety. PDF les require Adobe Reader or compatible.




https://www.dps.texas.gov/section/crime-records-service/texas-criminal-illegal-alien-data                                                                     4/4
                             Case 6:21-cv-00003 Document 63-14 Filed on 02/05/21 in TXSD Page 6 of 9




                     Arrest and Conviction Data for Select Offenses Associated with Illegal Criminal Aliens
                                          Identified by DHS through Texas arrests from 6/1/2011 through 01/31/2021



        Weapons                                               3,871                                                           1,527


   Sexual Offense                                       5,651                                                           2,749


   Sexual Assault                                       4,505                                                           2,146


                                                    2,050                                                            1,217
         Robbery


Obstructing Police                                       28,892                                                          13,012


            Theft                                           18,662                                                           8,000       Arrests
                                                                                                                                         Convictions

      Kidnapping                                                590                                                             223


            Drugs                                        45,557                                                          20,763


                                                      6,950                                                           3,707
         Burglary


          Assault                                            42,698                                                          16,864


        Homicide                                            681                                                              300


All Other Offenses                                            208,528                                                           73,223
                             Case 6:21-cv-00003 Document 63-14 Filed on 02/05/21 in TXSD Page 7 of 9




                     Arrest and Conviction Data for Select Offenses Associated with Incarcerated Illegal Criminal Aliens
                                                 Identified by DHS through Texas arrests from 6/1/2011 through 01/31/2021



        Weapons                                              173                                                                         79


   Sexual Offense                              282                                                                          210


   Sexual Assault                               632                                                                          447


                                               301                                                                          232
         Robbery


Obstructing Police                                           741                                                                         324


            Theft                                     364                                                                          199
                                                                                                                                               Arrests

                                                                                                                                   21          Convictions
      Kidnapping                                      36


            Drugs                                    1,455                                                                         843


                                                 529                                                                          345
         Burglary


          Assault                                    979                                                                          585


        Homicide                               100                                                                          76


All Other Offenses                                     2,170                                                                        1,088
                             Case 6:21-cv-00003 Document 63-14 Filed on 02/05/21 in TXSD Page 8 of 9




                     Historical Arrest and Conviction Data for Select Offenses Associated with Illegal Criminal Aliens
                                                                  Identified by DHS through Texas arrests




        Weapons                                       7,995                                                     3,441


   Sexual Offense                                 8,051                                                     4,223


   Sexual Assault                                  6,804                                                     3,484


                                                  4,070                                                     2,235
         Robbery


Obstructing Police                                 47,931                                                    23,282


            Theft                                   32,700                                                    15,130
                                                                                                                           Arrests

                                                                                                                     343   Convictions
      Kidnapping                                            912


            Drugs                                  70,506                                                    35,242


                                                  17,037                                                     8,723
         Burglary


          Assault                                     64,323                                                    26,896


        Homicide                                     1,210                                                      556


All Other Offenses                                   294,295                                                   123,867
                             Case 6:21-cv-00003 Document 63-14 Filed on 02/05/21 in TXSD Page 9 of 9




                     Historical Arrest and Conviction Data for Select Offenses Associated with Incarcerated Illegal
                                                            Criminal Aliens
                                                                 Identified by DHS through Texas arrests

        Weapons                                            1,563                                                           616


   Sexual Offense                               1,151                                                        718


   Sexual Assault                               2,985                                                      1,923


                                               2,424                                                       1,636
         Robbery


Obstructing Police                                       3,697                                                       1,664


            Theft                                       2,695                                                       1,275
                                                                                                                                 Arrests

                                                                                                                      152        Convictions
      Kidnapping                                          341


            Drugs                                6,763                                                        3,964


                                                   3,588                                                      1,961
         Burglary


          Assault                                      5,643                                                       2,870


        Homicide                                 1,930                                                       1,150


All Other Offenses                                14,570                                                       7,905
